4 Cal.2d 776 (1935)
D. F. SAWYER, Petitioner,
v.
COUNTY OF SAN LUIS OBISPO (a Public Corporation) et al., Respondents.
L. A. No. 15178. 
Supreme Court of California. In Bank.  
August 16, 1935.
 Robert H. Dunlap and George R. Larwill for Petitioner.
 M. R. Van Wormer, District Attorney, for Respondents.
 Memorandum
 LANGDON, J.
 [1] This petition for a writ of mandate presents a situation practically identical with that involved in the case of Southern California Roads Co. v. County of San Luis Obispo, L. A. No. 15142 (ante, p. 220 [48 PaCal.2d 34]), this day decided.
 For the reasons therein stated, it is ordered that a writ of mandate issue as prayed.
 Seawell, J., Waste, C.J., Preston, J., and Shenk, J., concurred.